 1

 2

 3

 4
 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
   SAFECO INSURANCE COMPANY OF
 8 AMERICA,                                            Case No. C19-1772RSL
 9                         Plaintiff,                  ORDER DENYING DEFENDANT
                                                       SIGURD J. HANSEN’S MOTION TO
10           v.                                        STAY
11 SIGURD J. HANSEN, et al.,

12                         Defendants.
13

14
             This matter comes before the Court on Defendant Sigurd J. Hansen’s Motion to Stay,
15
     Dkt. # 12. Having reviewed the submissions of the parties,1 the motion is DENIED insofar as
16
     it pertains to the coverage defenses set forth in Safeco’s Motion for Partial Summary Judgment,
17
     Dkt. # 19. The Court will consider Safeco’s Motion for Partial Summary Judgment, to the
18
     extent it is based on the allegations of the complaint in the underlying action and will not
19
     require the resolution of any factual matters. The Clerk of Court is directed to note the pending
20
     Motion for Partial Summary Judgment, Dkt. # 19, on the Court’s calendar for the Friday,
21
     March 27, 2020.
22

23 //

24

25   1
    The Court has considered Safeco’s late response. Jared Kiess and Michael A. Guadagno of
   Bullivant Houser Bailey shall, however, file an explanation for their late submission within
26 seven days of the date of this Order.

         ORDER DENYING DEFENDANT                                       PAGE 1
         HANSEN’S MOTION TO STAY
 1        Discovery and further litigation regarding coverage defenses that are not the basis for

 2 Safeco’s pending Motion for Partial Summary Judgment are hereby STAYED.

 3

 4
          Dated this 4th day of March, 2020.
 5

 6
                                              A
                                              JUDGE ROBERT S. LASNIK
                                              UNITED STATES DISTRICT JUDGE
 7

 8

 9

10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER DENYING DEFENDANT                                       PAGE 2
     HANSEN’S MOTION TO STAY
